Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1-3, 6-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki (EP3348939A1) in view of Suzuki (US20020139128A1), further in view of Nishimura (US20100275626A1).
Regarding claim 1, Yokozeki teaches a refrigerant leak detecting method for an air-cooling heat pump system (Figure 1 shows an air-cooling heat pump, Figures 2-10 pertain to an embodiment of leak detection), wherein the method comprises:
obtaining a leak indication parameter set, wherein the leak indication parameter set at least includes, in a cooling mode of the air-cooling heat pump system, a subcooling degree (¶82-86);
comparing each leak indication parameter in the leak indication parameter set with a corresponding preset indication parameter interval (¶82-86, subcooling degree is compared to a preset threshold interval, i.e. less than a threshold, ¶84).
While Yukozeki teaches waiting a predetermined time period in which the subcooling degree is less than a threshold to ensure that the measurement is “true”, i.e. not due to sensor error (¶84-86), Yokozeki does not explicitly teach
when each leak indication parameter falls within a corresponding preset indication parameter interval, obtaining and recording a corresponding evaluated refrigerant leak amount;
when a cumulative value of the evaluated refrigerant leak amount falls within a preset refrigerant leak interval, determining that a refrigerant leak occurs in the air-cooling heat pump system and when the cumulative value of the evaluated refrigerant leak amount does not fall within the preset refrigerant leak interval, returning to step (i).
However, Suzuki teaches
when each leak indication parameter falls within a corresponding preset indication parameter interval, obtaining and recording a corresponding evaluated refrigerant leak amount (Figure 2, S160);
when a cumulative value of the evaluated refrigerant leak amount falls within a preset refrigerant leak interval, determining that a refrigerant leak occurs in the air-cooling heat pump system and when the cumulative value 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the methodology of Yokozeki such that when the leak indication parameter falls within the interval, recording a corresponding leak amount and summing these amounts over time and determine the leakage status based on the summation, rather than a single reading, in order to prevent false readings due to noise and temporal differences in readings (¶79 of Suzuki).
Yukozeki does not teach where in a heating mode, a refrigerant level in a liquid reservoir is utilized to indicate a leak parameter.
However, Nishimura discloses utilizing refrigerant level in a liquid reservoir during heating to indicate refrigerant leakage (¶127-129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a measure during heating to determine refrigerant leakage, i.e. to include a liquid reservoir and use it’s refrigerant level to determine leakage, as taught by Nishimura, to provide a simple method of determining leakage during heating (¶23).
Regarding claim 2, per MPEP 2111.04, contingent limitations are not necessarily included in the broadest reasonable interpretation of method claims. Therefore, because the limitations of claim 2 are all contingent on a leak occurring and it is possible that a leak does not occur, the limitations and method steps of claim 2 are not required. Therefore, with nothing further, Yokozeki as hereto modified teaches all of the limitations of claim 2. However, the following is provided in pursuance of compact prosecution.
Regarding claim 2, Yokozeki teaches all of the limitations of claim 1, further comprising:
performing an alarm operation when determining that a refrigerant leak occurs in the air-cooling heat pump system (¶87).
Regarding claim 3, Yokozeki teaches all of the limitations of claim 1, wherein the leak indication parameter set further includes:
compressor speed (¶143).
Regarding claims 6-10, per MPEP 2111.04, contingent limitations are not necessarily included in the broadest reasonable interpretation of method claims. Therefore, because the limitations of claims 6-10 are all contingent on an event which does not necessarily occur as claimed, the limitations and method steps are not required. Therefore, with nothing further, 
Regarding claim 11, Yokozeki teaches all of the limitations of claim 11, wherein
after the air cooling heat pump system operates for more than a first preset time, the step (i) is executed (¶74).
Regarding claims 13-14, Yokozeki teaches all of the limitations of claim 1, wherein the detecting method of claim 1 is performed by a refrigerant leak detecting system for an air cooling heat pump system (Figures 1-2), wherein the refrigerant leak detecting system is in an air-cooling heat pump system (Figures 1-2).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki (EP3348939A1) in view of Suzuki (US20020139128A1) as applied to claim 3, further in view of Liu (US20150007591A1).
Regarding claim 4, Yokozeki as modified teaches all of the limitations of claim 3, but does not teach the particulars of claim 4.
However, Liu teaches
wherein leak indication parameters in the leak indication parameter set are each used to indicate different refrigerant leak degrees (Figure 5, 112 and 114, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the parameters, level of severity specification, and alarm types according to the severity as taught by Liu within the method of Yokozeki in order to provide a system which prevents catastrophic damage to system components but permits cooling to be performed when it is still safe, albeit not as efficient, to do so.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozeki (EP3348939A1) in view of Suzuki (US20020139128A1) as applied to claim 1, further in view of Esslinger (US20060196224A1).
Regarding claim 12, Yokozeki as modified teaches all of the limitations of claim 1, but does not teach where the method further comprises
after a downtime of the air cooling heat pump system is more than a preset time, obtaining refrigerant level in 
However, Esslinger teaches wherein
after a downtime of the air cooling heat pump system is more than a second preset time, obtaining refrigerant level in the liquid reservoir and comparing the liquid level with its corresponding preset indication parameter intervals and when the refrigerant level falls within the respective corresponding preset indication parameter intervals, determining that a refrigerant leak occurs in the air cooling heat pump system (¶32, the downtime being the period between tests).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the methodology of Yokozeki to include liquid level determination and its association with leakage in order to ensure refrigerant leakage is accurately identified and to provide a backup for the system already in place.
Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 (and any dependents thereof), the prior art notes the effectiveness of utilizing multiple measures for determining refrigerant leakage (see Liu). However, the prior art does not anticipate or render obvious utilizing multiple parameters and comparing them with their corresponding parameter intervals according to the claimed trend, where compressor frequency represent the highest degree of leakage down through refrigerant level and/or subcooling degree representing the lowest degree of leakage. In other words, the parameters are not assigned levels of refrigerant leakage indication, e.g. one parameter indicating more leakage than another, as claimed. This methodology is not common within the art and therefore one of ordinary skill in the art would require Applicant’s own disclosure as a roadmap to arrive at the claimed invention when starting with what the prior art provides.
Response to Arguments
Applicant’s arguments filed 11/17/2020 have been fully considered.
Applicant has argued that Yokozeki and Suzuki, alone or together, do not teach the now claimed leakage detection via refrigerant level in a reservoir during heating as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S. SANKS/
Examiner




/MARC E NORMAN/Primary Examiner, Art Unit 3763